Citation Nr: 0432544	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  97-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of shell 
fragment wound to the back.  

2.  To be clarified.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in July 1998 and in October 
2003 for additional development.  Those remand directives 
were accomplished; however, additional development as noted 
below is still required in this case.  

In the post-remand brief dated in November 1, 2004, the 
veteran's representative indicated that service connection 
for post-traumatic stress disorder (PTSD) had been granted in 
a letter dated on June 9, 2003.  The veteran filed a notice 
of disagreement (NOD) on June 17, 2003 and substantiated the 
appeal on July 25, 2003.  According to the veteran's 
representative a supplemental statement of the case was 
issued to the veteran on July 12, 2004.  

The Board also notes that the VA computer tracking system 
shows that an issue on appeal is entitlement to an evaluation 
in excess of 30 percent for PTSD.  The Board requests that 
the RO provide clarification as to the appeal status of this 
matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also advise a claimant to submit or identify any 
additional evidence he feels may support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  A review of the record indicates that the veteran 
has not yet received the required notification.

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  After the action requested above has 
been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the claim of 
service connection for residuals of 
rheumatic fever, consisting of swollen 
joints, remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




